This is an action for damages for an injury sustained by the plaintiff through the alleged negligence of the defendant.
The evidence is substantially as follows:
On Saturday, January 29, 1938, at about the hour of five o'clock p.m., the plaintiff was walking along the north sidewalk of Hillsboro Street, going west, in the city of Raleigh, North Carolina. Defendant at said hour of the day was driving his automobile along Harrington Street, going south, and was crossing the intersection with Hillsboro Street. On reaching Harrington Street, which crosses Hillsboro Street at right angles, plaintiff observed the approach of defendant's automobile, which was coming from her right. Defendant stopped his car directly in the line connecting the sidewalks and the course or line of walk followed by pedestrians. As her path was blocked, plaintiff proceeded to walk back of defendant's automobile, and, when she had practically gotten by the same, defendant put his automobile in reverse, and, without signal, ran it backward against the plaintiff, knocking her down and seriously injuring her.
There is further evidence as to the injury received by plaintiff.
At the close of plaintiff's evidence and at the close of all the evidence, defendant moved for judgment of nonsuit, which motion was denied, and defendant appealed. *Page 466 
A careful examination of the exceptions in this case discloses no error justifying a retrial. The judgment is affirmed. Johnston v. Johnston, 118 A.L.R., 233, 279 N.W. 139.
No error.